19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                           Exhibit A Pg 1 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                           Exhibit A Pg 2 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                           Exhibit A Pg 3 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                           Exhibit A Pg 4 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                           Exhibit A Pg 5 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                           Exhibit A Pg 6 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                           Exhibit A Pg 7 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                           Exhibit A Pg 8 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                           Exhibit A Pg 9 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 10 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 11 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 12 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 13 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 14 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 15 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 16 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 17 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 18 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 19 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 20 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 21 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 22 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 23 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 24 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 25 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 26 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 27 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 28 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 29 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 30 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 31 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 32 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 33 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 34 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 35 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 36 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 37 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 38 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 39 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 40 of 41
19-11486-smb   Doc 69-1   Filed 11/11/19 Entered 11/11/19 09:50:51   Exhibit
                          Exhibit A Pg 41 of 41
